DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 30, 31, 33-39 and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sybert et al. (U.S. Publication No.2010/0082072 A1; hereinafter “Sybert’).
	Regarding claim 30, Sybert discloses a femoral plug for sealing a femoral opening drilled in a distal region of a femur forming part of a knee joint to receive an intramedullary rod of an intramedullary cutting guide therein, the femoral plug comprising: an elongated body sized for insertion into the femoral opening (anchor shown in Figures 2A-2B); and threads extending around at least a portion of the elongated body to engage bone surrounding the femoral opening to form a seal with the bone to prevent blood loss from the femoral opening into the knee joint (see threads 255 in Figure 2A).
	Regarding claim 31, Sybert further discloses wherein the femoral plug is made of biocompatible material (para.0083).
	Regarding claims 33-36, Sybert further discloses wherein the threads comprise a helical thread structure further comprising a series of parallel ridges, wherein the parallel ridges comprise a single helix that spirals about a periphery of the elongated body, and wherein the parallel ridges comprise discrete parallel bands around a periphery of the elongated body (see threads d255 in Figure 2A).
	Regarding claim 37, Sybert further discloses wherein the elongated body comprises a chamfered edge to facilitate entry of the femoral plug into the femoral opening (see Figure 2A).
	Regarding claim 38, Sybert further discloses a socket to aid in insertion of the femoral plug into the femoral opening (see Figure 2B).
	Regarding claim 39, Sybert further discloses a tool-engaging portion configured to be engaged by a tool for driving the femoral plug into the femoral opening (see Figure 2B).

Regarding claim 43, Sybert further discloses wherein the femoral plug is made of a biodegradable material (para.0083).
	Regarding claim 44, Sybert further discloses wherein the elongated body is a substantially cylindrical body (see Figures 2A and 2B).
	Regarding claim 45, Sybert further discloses wherein the femoral plug has a femoral plug diameter that is selected based on a diameter of a drill bit used to drill the femoral opening in the distal region of the femur (see Figures 2A and 2B).


    PNG
    media_image1.png
    265
    446
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 26, 27, 46 and 47 are allowed.




Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Claim 30 recites in part, “A femoral plug for sealing a femoral opening drilled in a distal region of a femur forming part of a knee joint to receive an intramedullary rod of an intramedullary cutting guide therein”.  The Applicant asserts that because Sybert’s  bone anchor (Figures 2A-2B) comprises a though-hole extending along an entire length thereof, Sybert fails to disclose a femoral plug for sealing a femoral opening as disclosed above.  It is respectfully disagreed.
Sybert discloses an anchor (see the embodiments of Figures 1A-1B and 2A-2B) wherein a fastening device is inserted into  the core of the anchor 101 (see para.0147).  Therefore, the hollow core 101 is blocked when the fastening device is inserted therein (see para.0147).  Insertion of a fastening device into the core of the anchor 101 forces the walls radially outward and into intimate contact with surrounding native bone, therefore providing resistance against pull-out of the anchor by increasing the contact area between the host implantation site and the anchor (see para.0147).  Given its broadest reasonable interpretation, “plug” may be defined as “a piece used to fill a hole” (https://www.merriam-webster.com/dictionary/plug).  With this respect, Sybert’s anchor is a plug that fills in a hole of surrounding bone when inserted, and when the anchor is expanded radially outward by insertion of a fastening device within core 101.  
For the reasons discussed above, claims 30, 31, 33-39 and 43-45 continue to stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sybert (U.S. Publication No.2010/0082072 A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773